Exhibit 10.1
 
SHARE TRANSFER AGREEMENT
 
This SHARE TRANSFER AGREEMENT (this “Agreement”) is made as of February 25, 2011
(the “Effective Date”), by and among MediaNet Group Technologies, Inc., a Nevada
corporation (the “Company”), Michael Hansen (“Hansen”) and DubLi.Com, LLC, a
Delaware limited liability company (“DubLi.com”).
 
RECITALS
 
WHEREAS, pursuant to that certain Amended and Restated Agreement and Plan of
Merger (the “Merger Agreement”), dated as of September 25, 2009, by and among
the Company, CG Holdings Limited (“CG”) and MediaNet Merger Sub, Inc. (“Merger
Sub”), Merger Sub merged with and into CG (the “Merger”), with CG surviving the
Merger as a wholly-owned subsidiary of the Company;
 
WHEREAS, in connection with the Merger, Zen Holding Group Limited (“Zen”), as
the sole shareholder of CG, was issued a total of 5 million shares (the “Zen
Preferred Shares”) of the Company’s Series A Convertible Preferred Stock (the
“Preferred Stock”);
 
WHEREAS, each share of Preferred Stock is convertible into approximately 55.51
shares of the Company’s common stock (the “Common Stock”) and, accordingly,
until May 24, 2010, Zen owned of record approximately 90% of the outstanding
Common Stock on an as-converted basis;
 
WHEREAS, the Company and Mr. Michael Hansen had previously expected that Mr.
Hansen, other investors in DubLi.com, LLC (such other investors are defined as
the “DubLi.com Beneficiaries”) and various employees of Lenox Resources, LLC
(the “Lenox Beneficiaries”)  would receive from Zen certain shares of
“restricted” Common Stock;
 
WHEREAS, with the acceleration of the merger closing and merger restructuring,
the DubLi.com Beneficiaries and Lenox Beneficiaries, substantially all of which
are non-U.S. persons, were expected to receive from Zen an aggregate of
63,393,933 shares of restricted Common Stock (the “Loyalty Shares”) upon the
Preferred Stock Conversion (the 62,679,116 shares proposed to be issued to the
DubLi.com Beneficiaries are individually referred to as the “DubLi Shares”; the
714,817 shares proposed to be issued to the Lenox Beneficiaries are individually
referred to as the “Lenox Shares”);
 
WHEREAS,  in May 2010, Zen determined not to transfer Common Stock to the
DubLi.com Beneficiaries and Lenox Beneficiaries as previously anticipated, (i)
Zen returned to the Company 1,141,933 shares of Preferred Stock which were
convertible into 63,393,933 shares of Common Stock pursuant to the terms of an
agreement between the Company and Zen dated May 24, 2010 (the “Share Return
Agreement”); (ii) the Company indicated its intent to commence a tender offer
(the ‘Tender Offer”) to purchase from the DubLi.com Beneficiaries all of their
right, title and interest in Dubli.com, LLC using shares of Common Stock as
consideration following the Company’s registration with the Securities and
Exchange Commission (“SEC”) of the issuance in the Tender Offer of shares of
Common Stock to the holders of the Outstanding Dubli Interests (the “Tender
Offer Registration”); and (iii) the Company indicated an intent to register with
the SEC a transfer of the Lenox Shares to the Lenox Beneficiaries;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, although the financial statements of DubLi.com, LLC have been and are
expected to continue to be consolidated with Company’s financial statements in
accordance with U. S. generally accepted accounting principles, the Company no
longer intends to seek to acquire any interests of DubLi.com, LLC;
 
WHEREAS, the Company would still like to provide the Beneficiaries a significant
ownership interest in the Company since:  (i) virtually all of the DubLi.com
Beneficiaries are former business associates of DubLi Network, LLC, a wholly
owned subsidiary of DubLi.com, LLC, and current business associates of DUBLI
NETWORK LIMITED, a wholly owned subsidiary of the Company; (ii) virtually all of
the Lenox Beneficiaries have been and are currently employees or consultants of
the Company, (iii) notwithstanding the financial failure of DubLi.com, LLC, the
Company believes that the DubLi Network, LLC business associates assisted the
Company build brand awareness for the DubLi.com trade name; and (iv) consistent
with many of their expectations, the Company likes the Beneficiaries to have a
significant ownership interest in the entity which owns and is further
developing the DubLi brand;
 
WHEREAS, the Company hereby proposes to transfer the Loyalty Shares to a trust
(the “Trust”) and, after a holding period and certain conditions are met, have
the Trust transfer the Loyalty Shares to the Dubli.com Beneficiaries and the
Lenox Beneficiaries (the “Two Step Transfer”);
 
WHEREAS, although the Company believes the transfer of the Loyalty Shares to the
Dubli.com Beneficiaries and Lenox Beneficiaries (collectively, the
“Beneficiaries”) could be effectuated in either a single step or two transaction
exempt from registration with the SEC, for a variety of administrative reasons
and cost considerations, the Company has proposed the Two Step Transfer, which
is not expected to be registered with the SEC;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained in this Agreement, and intending to be legally bound hereby, the
parties agree as follows:
 
AGREEMENT
 
1.
Defined Terms

 
(a)           The “Information Memorandum” shall be a memorandum that includes
all of the information the Company would then be required to be provided to a
non-accredited investor pursuant to Rule 502 promulgated pursuant to the
Securities Act if the Loyalty Shares were being sold for cash at then prevailing
market prices.
 
(b)           The “Initial Transfer Date” shall be the date that the Loyalty
Shares are transferred from the Company to the Trust.
 
 
2

--------------------------------------------------------------------------------

 
(c)           The “Trust” is defined to be that Trust evidenced by the trust
agreement, a draft of which is attached hereto as Annex A, established in
accordance with the laws of the Republic of Panama for the benefit of the
DubLi.com Beneficiaries and administered by BATISTA GUERRA Y ASOCIADOS Calle 34
y Avenida Cuba, Edificio Victoria Oficina 506, Panama, Republic of Panama as the
trustee of the Trust.
 
(d)           A “Qualified Trustee” is defined to be an entity which:  (i) is
authorized to provide trustee services in its locus of domicile; (ii) is not
affiliated, as such term is defined under the U.S. securities laws, with the
Company, Zen, any director or executive officer of the Company and/or any person
who had filed or should file a Section 16 or Section 13 report with respect to
the Company; and (iii) would be deemed “independent” if, prior to serving as a
trustee of the Trust, was serving as a director of the Company.
 
(e)           The “Restricted Period” shall be the period beginning on the
Initial Transfer Date and ending on or about March 28, 2012.
 
2.
Issuance of Loyalty Shares to Trust Established For Benefit of DubLi.com
Beneficiaries.

 
(a)           The Company agrees to publicly disclose the execution and delivery
of this agreement within four (4) business days of the execution and delivery of
this agreement by all the parties hereto.
 
(b)           The Company agrees to use it reasonable commercial efforts to
establish the Trust described in Section 3(a) below.
 
(c)           On the Initial Transfer Date, the Company hereby agrees with
DubLi.com, LLC to, upon satisfaction of the Conditions Precedent described below
(the Conditions Precedent”), issue to the Trust the Loyalty Shares, and,
thereafter, the Company agrees to take any and all action reasonably necessary
to cause its transfer agent to issue to the Trust a certificate (the “Loyalty
Share Certificate”) evidencing the Loyalty Shares.
 
The Loyalty Share Certificate shall bear the following restrictive legends:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND REGULATIONS, (C)
IF REGISTERED UNDER THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR (D)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION, IN EACH CASE ONLY AFTER
PROVIDING THE COMPANY WITH AN OPINION FROM COUNSEL ACCEPTABLE TO THE COMPANY
STATING THAT AN EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE AT
THE TIME OF SUCH TRANSFER.  NOTWITHSTANDING THE FOREGOING, THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE TRUST
AGREEMENT DATED ___________________ HEDGING TRANSACTIONS INVOLVING THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE 1933 ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
 
 
3

--------------------------------------------------------------------------------

 
(d)           The Company agrees to prepare the Information Memorandum and
provide it to the Qualified Trustee and/or its administrative agent a reasonable
period time prior to its proposed transmission to the Beneficiaries.
 
3.
Conditions Precedent

 
The Company’s obligations under Section 2 above are subject to the prior
satisfaction of all of the following conditions:
 
(a)           The Company’s establishment of a Trust on the following terms and
conditions:
 
 
1.
The Trust shall be administered by a Qualified Trustee (as such term is defined
above, a “Qualified Trustee”).

 
 
2.
The Company shall transfer the Loyalty Shares to the Trust on the Initial
Transfer Date.  The Company shall cause its transfer agent to issue to the Trust
a stock certificate evidencing the Loyalty Shares.

 
 
3.
The beneficiaries of the Trust shall be the Beneficiaries, which will be
identified to the Trust by the Company.  Upon receipt of such information and
each investor’s contact information, the Trust and/or its administrative agent
will provide each Beneficiary notice via electronic mail of the Share Transfer
Agreement.

 
 
4.
No Beneficiary shall have any right, title or interest of any kind in the
Loyalty Shares until such time, if ever, that the Qualified Trustee transfers
Loyalty Shares to the subject Beneficiary in accordance with the terms of the
Trust.

 
 
5.
Subject to the terms hereof, the Trust shall hold and not transfer the Loyalty
Shares for the Restricted Period (defined above).  During the Restricted Period
and the three months immediately thereafter, the Trust and Qualified Trustee
shall agree not to:

 
 
i.
acquire or attempt to acquire additional common stock or other securities of the
Company;

 
 
ii.
vote the Loyalty Shares for any reason;

 
 
4

--------------------------------------------------------------------------------

 
 
iii.
enter into any form of voting agreement to vote other shares of common stock of
the Company or to allow another person to vote the Loyalty Shares;

 
 
iv.
influence or attempt to influence the votes of other shareholders of the
Company;

 
 
v.
propose nominees to the Company’s board of directors or solicit proxies with
respect to the election of directors;

 
 
vi.
voluntarily pledge, encumber or in any other way subject the Loyalty Shares to
any form of liens or security interests of any kind;

 
 
vii.
incur indebtedness of any kind, including but not limited to (a) any
indebtedness for borrowed money and obligations, (b) any obligations evidenced
by notes, bonds, debentures or similar instruments and (c) any indebtedness
referred to in clauses (a) and (b) above secured by any lien upon or in property
owned or held by the Trust, even though the Trust has not assumed or become
liable for the payment of such indebtedness; nor

 
 
viii.
influence or control or attempt to influence or control, directly or indirectly,
the direction of the management, policies or affairs of the Company.

 
 
6.
On the first business day following the end of the Restricted Period (the “Final
Transfer Date”), the Trust and/or its administrative agent shall, subject to the
terms and conditions set forth herein, use its commercially reasonable efforts
to, subject to any applicable law, (i) transfer to each Beneficiary such number
of Loyalty Shares as are identified to the Trust by the Company; (ii) to
evidence such transfer, cause the Company’s transfer agent to, in either
certificated or book entry form, issue such number of Loyalty Shares as are
identified to the Trust by the Company; and (iii) if requested, issue such
shares free of any restrictive legends.

 
 
7.
Within thirty calendar days of the Effective Date, the Qualified Trustee and/or
its administrative agent shall use its commercially reasonable efforts to send
an email to each Beneficiary notifying them of the transactions contemplated by
this agreement.

 
 
8.
At least sixty calendar days prior to the end of the Restricted Period, the
Qualified Trustee and/or its administrative agent shall use its commercially
reasonable efforts to email:  (i) a Beneficiary Representation Affidavit (the
“Affidavit”), the form of which is attached hereto as Annex B, to each of the
Beneficiaries; and (ii) the Information Memorandum (defined above).

 
 
5

--------------------------------------------------------------------------------

 
 
 
9.
In order for any individual Beneficiary to receive a portion of the Loyalty
Shares, such investor will be required to complete and execute an Affidavit and
return such Affidavit to the Company at least fifteen calendar days prior to the
end of the Restricted Period.

 
 
10.
In the event that (i) notwithstanding the Trustee’s good faith efforts to
contact and provide each Beneficiary in accordance with the terms of this
agreement, any Beneficiary does not complete, execute and return the Affidavit
at least fifteen calendar days prior to the end of the Restricted Period, (ii)
the Qualified Trustee believes, or is notified by the Company that the Company
believes, the transfer of Loyalty Shares to any Beneficiary would not be in
compliance with any applicable law and/or such compliance with any applicable
law may not be readily demonstrated, or (iii) the Qualified Trustee receives, or
is notified by the Company that it has received, comments from the SEC or any
other comparable foreign or U.S. State regulator with respect to the
transactions contemplated by this agreement (other than comments that are
resolved to the satisfaction of the Qualified Trustee and the Company, in their
respective sole and absolute discretion), then the Loyalty Shares that otherwise
would have been transferred to such Beneficiary shall, subject to the Company’s
written waiver otherwise, be:  (i) immediately returned to the Company free and
clear of all liens; and (ii) cancelled.

 
 
11.
The Company shall agree to indemnify the Qualified Trustee and the Trust for any
and all actions taken by the Qualified Trustee and the Trust as contemplated by
this agreement; provided, however, the Qualified Trustee and the Trust shall not
be entitled to indemnification for any intentional or grossly negligent
violations of the Trust Agreement or their respective legal duties.

 
 
(b)
The terms of this agreement shall have been publicly disclosed by the Company at
least 20 business days prior to the Initial Transfer Date.

 
 
(c)
On or prior to the Initial Transfer Date, the Company shall not have
received:  (i) any comments from the SEC or any other comparable foreign or U.S.
State regulator with respect to the transactions contemplated by this agreement
(other than comments that are resolved to the satisfaction of the Company, in
its sole and absolute discretion); or (ii) any notice of any demand, claim or a
threatened claim with respect to the transactions contemplated by this
agreement, other than comments, demands, claims or threatened claims that are
resolved to the satisfaction of the Company, in its sole and absolute discretion
prior to the Initial Transfer Date.

 
 
(d)
The representations, warranties and covenants of DubLi.com set forth in Section
4 below are true as of the Initial Transfer Date.

 
 
6

--------------------------------------------------------------------------------

 
The Company reserves the right to waive any of the foregoing conditions
precedent in its sole and absolute discretion.
 
4.
Representations, Warranties and Covenants of DubLi.com

 
(a)           DubLi.com Representations.  DubLi.com, hereby represent and
warrants to the Company as follows:
 
With the exception of less than 15 persons (the “U.S. DubLi.com Beneficiaries”),
all of the DubLi.com Beneficiaries are non-U.S. persons as such term is defined
in Regulation S promulgated pursuant to the Securities Act of 1933, as amended
(the ‘Securities Act”).  With the exception of the U.S. DubLi.com Beneficiaries,
all of the DubLi.com Beneficiaries acquired interests in DubLi.com in
transactions that were exempt from registration pursuant to the provisions of
Regulation S. The U.S. DubLi.com Beneficiaries acquired interests in DubLi.com
in transactions that were exempt from registration pursuant to Section 4(2) of
the Securities Act.  All of the information that DubLi.com provides to the
Company and the Trusts with respect to the DubLi.com Beneficiaries shall be
accurate as of the date such information is provided.
 
(b)           DubLi.com’s Actions and Covenants.  DubLi.com hereby covenants
with the Company and the Trust as follows:  DubLi.com hereby agrees to use its
best efforts to, as may be reasonably requested by the Company or Trust from
time to time, assist the Trust complete the Loyalty Share Transfers on the terms
and conditions contemplated by this Agreement, which assistance is expected to
include, but not be limited to the provision to the Trust and/or its
administrative agent all of the following information with respect to each
DubLi.com Beneficiary:  name, current contact information, including phone
number and email (if available), and percentage interest in DubLi.com, LLC.
 
5.
Indemnification.

 
DubLi.com and Hansen shall indemnify, defend and hold harmless the Company, the
Company’s subsidiaries and their respective directors, officers, employees,
agents, affiliates and assigns (collectively, the “Company Indemnified Parties”)
from, against and in respect of any claim, demand, judgment, loss, liability,
action, proceeding, assessment, penalty, fee, fine, cost, damage or expense
(including reasonable fees, disbursements and expenses of attorneys, accountants
and other professional advisors) which any of the Company Indemnified Parties
shall suffer, sustain or become subject to by virtue of or which arise out of or
result from any breach of, or inaccuracy in, the representations and warranties
of DubLi.com set forth in this Agreement.
 
6.
Miscellaneous.

 
(a)           Counterparts.  This Agreement may be executed in two or more
counterparts by facsimile or otherwise, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
(b)           Complete Agreement.  This Agreement constitutes the complete
agreement of the parties with respect to the subject matter referred to herein
and shall supersede all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every kind or nature whatsoever
with respect thereto (all of which have become merged and finally integrated
into this Agreement), except as provided herein.  Any modifications and
amendments to this Agreement must be in writing and executed by all of the
parties.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Severability of Provisions.  It is the desire and intent of the
parties hereto that the provisions of this Agreement be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.  The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof, which shall
continue in full force and effect.
 
(d)           Further Assurances.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
(e)           Headings.  The titles, subtitles and headings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(f)           Governing Law.  This Agreement shall be governed by the internal
laws of the State of Florida as to all matters, including but not limited to
matters of validity, construction, effect and performance, without regard to
conflicts of laws principles.
 
(g)           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when telecopied or by overnight receipted courier service to the
addresses set forth on the signature page hereto.  Any party, including the
Company, may change the address to which notices, requests, demands and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.
 
(h)           Consent to Jurisdiction; Service of Process; Prevailing
Party.  Each party to this Agreement hereby irrevocably submit to the
jurisdiction of the state or federal courts located in Palm Beach County,
Florida in connection with any suit, action or other proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby, and
hereby agree not to assert, by way of motion, as a defense, or otherwise in any
such suit, action or proceeding that the suit, action or proceeding is brought
in an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
by such courts.  Each party shall be responsible for its own costs and expenses
of any such suit, action or proceeding; provided, however, that the
non-prevailing party shall reimburse the prevailing party’s actual reasonable
costs and expenses (including, without limitation, attorneys’ fees) incurred in
connection with such suit, action or proceeding or any effort to enforce this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
OR RELATED TO, THE SUBJECT MATTER OF HEREOF.  THIS WAIVER IS KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY MADE BY EACH PARTY HERETO.
 
(j)           No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or entity any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
as of the Effective Date.
 
MediaNet Group Technologies, Inc.
 
By:
/s/ Andreas Kusche
Name:
 
Andreas Kusche
Title:
 
General Counsel
Address:
 
5200 Town Center Circle, Suite 601
   
Boca Raton, FL 33486
 
DubLi.Com, LLC
 
By:
/s/ Michael Hansen
Name:
 
Michael Hansen
Title:
 
President and COO
Address:
 
702 West Street
   
Wilmington, Delaware
   
DE 19801 USA
 
Michael Hansen
 
By:  
/s/ Michael Hansen
Name:
 
Michael Hansen
Address:  
 
P.O. Box 283612
   
Dubai, U.A.E.

 
 
10

--------------------------------------------------------------------------------

 
ANNEX A
 
FORM OF TRUST AGREEMENT
 
CONTRATO DE FIDEICOMISO


Este Contrato de Fideicomiso (el “Contrato” o “Fideicomiso de Dubli.com y
Lenox”), de fecha veinticinco (25) de febrero de 2011, celebrado por MediaNet
Group Technologies, Inc., una corporación de Nevada (la “Compañía”) quien actúa
en calidad de Fideicomitente, y BATISTA GUERRA Y ASOCIADOS, quien actúa en
calidad de fiduciario (el “Fiduciario”).


CONSIDERANDO, que la Compañía desea otorgar a los inversionistas de DubLi.com,
LLC (los “Fideicomisarios DubLi.com”) y a varios empleados de Lenox Resources,
LLC (los “Fideicomisarios Lenox”, conjuntamente con los  Fideicomisarios de
DubLi.com, los “Fideicomisarios”) un interés en la Compañía, ya que: (i) los
Fideicomisarios DubLi.com fueron socios de DubLi Network, LLC y son socios de
DUBLI NETWORK LIMITED, (ii) los Fideicomisarios Lenox fueron, y actualmente son
empleados o consultores de la Compañía, (iii) a pesar del fracaso financiero de
DubLi.com, LLC, la Compañía considera que los socios de DubLi Network, LLC
ayudaron a promocionar y mercadear el nombre comercial DubLi.com; y (iv) a
Compañía le gustaría que los Fideicomisarios tengan un interés en la sociedad
que es propietaria de y se encuentra desarrollando la marca DubLi;


CONSIDERANDO, que la Compañía propone la transferencia de un total de 63,393,933
acciones restringidas de la Compañía (las 62,679,116 acciones que serán emitidas
a los Fideicomisarios DubLi.com, “Acciones de DubLi”; las 714,817 acciones que
serán emitidas a los Fideicomisarios Lenox, “Acciones de Lenox”; y conjuntamente
las Acciones de DubLi y las Acciones de Lenox, serán las “Acciones de
fidelidad”) a un fideicomiso (el “Fideicomiso”);


CONSIDERANDO, que el Fideicomiso, al término de un período de retención que se
definirá más adelante y al cumplirse ciertas condiciones, transferirá las
Acciones de fidelidad a los Fideicomisarios Dubli.com y a los Fideicomisarios
Lenox (la “Transferencia de Dos Pasos”);


Con base en lo anterior, las partes otorgan las siguientes cláusulas:
 
 
 

--------------------------------------------------------------------------------

 
ARTÍCULO I


CONSTITUCION DEL FIDEICOMISO


1.1           Afectación de las Acciones de fidelidad. El 28 del marzo de 2011
(la “Fecha de Transferencia Inicial”), la Compañía transmitirá la propiedad
fiduciaria de las Acciones de fidelidad al Fiduciario, quien las conservará de
acuerdo con los términos y condiciones que se estipulan a continuación. La
Compañía solicitará que su agente de transferencia emita el certificado de
acciones de las Acciones de fidelidad al Fiduciario. Tras la transferencia de la
propiedad fiduciaria de las Acciones de fidelidad al Fideicomiso, y salvo se
pacte lo contrario en el presente Contrato, las Acciones de fidelidad formará
parte del patrimonio fideicomitido, y el Fideicomiso tendrá el derecho, título e
interés en y mantendrá la posesión de dichas Acciones de fidelidad.


1.2           Aceptación del Fiduciario. De conformidad con los términos y
condiciones contenidos en el presente Contrato el Fiduciario acepta y confirma:
(a) el nombramiento de Fiduciario; (b) la transferencia de las Acciones de
fidelidad a fin de constituir el patrimonio fideicomitido; y (c) las
obligaciones y deberes que le impone el presente Contrato. El Fiduciario acuerda
recibir, mantener y distribuir las Acciones de fidelidad de conformidad con lo
dispuesto en éste documento.


1.3           Nombre. El fideicomiso creado en virtud de los términos de éste
Contrato se denominará el “El Fideicomiso de DubLi.com y Lenox”, en adelante
referido como el “Fideicomiso”.


1.4           Patrimonio.  Todas las Acciones de fidelidad constituyen el
patrimonio del presente Fideicomiso.


1.5           Finalidad del Fideicomiso. Los objetivos de este Contrato de
Fideicomiso serán: (a) constituir el patrimonio del Fideicomiso de acuerdo con
la cláusula 1.4, aceptando la propiedad fiduciaria sobre  las Acciones de
fidelidad; (b) mantener la propiedad fiduciaria sobre las Acciones de
fidelidad durante el Período de Restricción (definido más adelante); y (c)
concluido el Período de Restricción, y al recibir las instrucciones de la
Fideicomitente transferirá las Acciones de fidelidad a los Fideicomisarios y/o a
la Compañía, de acuerdo con lo dispuesto en el presente Contrato.


La finalidad del Fideicomiso no será (i) seguir o participar en la actos de
comercio o realización de un negocio, salvo que se estime razonablemente
necesario para llevar a cabo la única finalidad del Fideicomiso y que sea
consistente con éste; y (ii) ni el Fiduciario tendrá autoridad, para llevar a
cabo alguna actividad comercial, salvo que sea razonable, necesaria y
consistente con la consumación de las transacciones contempladas por el Acuerdo
de Transferencia de Acciones de fecha 25 de febrero de 2011, celebrado por y
entre la Compañía, DubLi.com, LLC y Michael Hansen (el “Acuerdo de Transferencia
de Acciones”) mismo que se adjunta al presente como Anexo A.
 
 
2

--------------------------------------------------------------------------------

 
1.6           Fideicomisarios. En la Fecha de Transferencia Inicial, o en algún
momento antes de la misma, la Compañía notificará al Fiduciario los nombres y
datos generales de cada uno de los Fideicomisarios y el número de las Acciones
de fidelidad que podrán ser transferidas a cada Fideicomisario al concluirse el
Período de Restricción.  Ningún Fideicomisario tendrá derecho, título o interés
alguno, sobre las Acciones de fidelidad, hasta que el Fiduciario transfiera las
Acciones de fidelidad a dicho Fideicomisario (si se diese tal transferencia), de
conformidad con los términos del Fideicomiso.


ARTICULO II


TERMINACION DEL FIDEICOMISO


2.1           Duración. El Fideicomiso tendrá la duración necesaria para el
cumplimiento de sus fines y se extinguirá al día siguiente del tercer mes
posterior al término del Período de Restricción, sin embargo, el Fiduciario
podrá, a su entera discreción, ampliar el plazo del Fideicomiso hasta seis (6)
meses adicionales, si éste considera que dicha extensión es necesaria para
lograr la finalidad del Fideicomiso.


2.2           Extinción del Fideicomiso - Liberación de Responsabilidad del
Fiduciario. Hasta no haberse cumplido la finalidad del Fideicomiso, el
Fiduciario continuará actuando como Fiduciario hasta que sus funciones y
obligaciones hayan sido cumplidas en su totalidad.  Una vez que dichas
obligaciones hayan sido cumplidas y satisfechas de conformidad con lo
establecido en el presente Contrato, el Fiduciario, así como todos sus
apoderados, mandatarios y empleados, si los hubiere, no serán responsables ni
continuarán obligados bajo este contrato, siempre y cuando se establezca lo
contrario o sea requerido bajo éste Contrato o en la ley aplicable.


ARTICULO III


OBLIGACIONES DEL FIDUCIARIO


3.1           Notificación Inicial a los  Fideicomisarios. Dentro de treinta
(30) días naturales a partir de la Fecha de Transferencia Inicial, el Fiduciario
notificará a cada Fideicomisario a través de un correo electrónico las
transacciones contempladas en el Acuerdo de Transferencia de Acciones.


3.2           Obligaciones Durante el Período de Restricción. A partir de la
Fecha de Transferencia Inicial y hasta el 28 del marzo de 2012 (“Periodo de
Restricción”), el Fideicomiso mantendrá las Acciones de fidelidad.  Durante éste
Periodo de Restricción el Fiduciario no transferirá dichas Acciones de
fidelidad.


Durante el Período de Restricción así como durante los tres meses posteriores al
mismo, ni el Fideicomiso ni el Fiduciario :


(a)           adquirirán o intentarán adquirir acciones comunes (restringidas o
no) adicionales u otros valores de la Compañía;
 
 
3

--------------------------------------------------------------------------------

 
(b)           someterán a voto las Acciones de fidelidad por cualquier motivo;


(c)           celebrarán cualquier tipo de acuerdo de votación para votar otras
acciones comunes de la Compañía o permitirán a otra persona votar las Acciones
de fidelidad;


(d)           influirán o trataran de influir los votos de otros accionistas de
la Compañía;


(e)           propondrán candidatos para la junta directiva de la Compañía o
solicitarán poderes respecto a la elección de directores;


(f)           otorgarán, voluntariamente, alguna garantía, prenda, gravamen
sobre las Acciones de fidelidad;


(g)           incurrirán en deudas de ningún tipo, incluyendo, de manera
enunciativa y no limitativa: (a) cualquier deuda creada por algún préstamo de
dinero en efectivo, (b) cualesquiera obligaciones que surja por la emisión de
algún pagaré, bono, obligación (debentures) u otros instrumentos similares; y
(c) cualesquiera deudas referidas a en los incisos  (a) y (b) arriba,
garantizadas por cualquier gravamen sobre el patrimonio del fideicomiso o en
poder del Fideicomiso; a un cuando el Fideicomiso (o el Fiduciario) no haya
asumido o se haya hecho responsable por el pago de dicha deuda; ni


(h)           influenciarán o controlarán o intentarán influir o controlar,
directa o indirectamente, la dirección de la gestión, las políticas o los
asuntos de la Compañía.


3.3         Declaración Jurada de Representaciones del Fideicomisario; Memorando
de Información (Information Memorandum).


(a)           Al menos sesenta (60) días naturales previos a la término del
Período de Restricción, el Fiduciario utilizará sus mejores esfuerzos para
proporcionar a cada Fideicomisarios a través de correo electrónico: (i) una
Declaración Jurada de las Representaciones del Fideicomisario (la “Declaración
Jurada”), en un modelo sustancialmente similar al que se adjunta al presente
Contrato como Anexo B; y (ii) un memorando de información (Information
Memorandum) que incluya toda la información que la Compañía requiera
proporcionar a un inversionista no acreditado (non-accredited investor) de
conformidad con el Reglamento 502 (Rule 502) promulgado bajo la Ley de Valores
(Securities Act), si las Acciones de fidelidad fueren vendidas por dinero en
efectivo a; precio establecido por los mercados en ese momento (el “Memorando de
Información”).


(b)           Para que cada Fideicomisario reciba una porción de las Acciones de
fidelidad, dicho Fideicomisario tendrá que responder, completar y firmar una
Declaración Jurada y enviar dicha Declaración Jurada a la Compañía por lo menos
quince (15) días naturales previos al término del Período de Restricción.
 
 
4

--------------------------------------------------------------------------------

 
3.4         Transferencia a los Beneficiarios.


(a)           De acuerdo con la Cláusula 3.4 (b), en el primer día hábil
siguiente a la término del Período de Restricción (la “Fecha de Transferencia
Final”), el Fiduciario, de conformidad con los términos y condiciones
establecidos en este Contrato y con las leyes aplicables, realizará los
esfuerzos comercialmente razonables, (i) para transferir a cada Fideicomisario e
número de Acciones de fidelidad que sean identificadas al Fideicomiso por la
Compañía, (ii) emitir el certificado correspondiente o solicitar que el agente
de transferencia de la Compañía, emita el certificado de acciones requerido, ya
sea en un certificado o título valor, o por medio de la inscripción en el libro
de accionistas, y emita las Acciones de fidelidad que sean notificadas al
Fideicomiso por la Compañía, y (iii) de haber sido requerido por la Compañía,
emitir o solicitar que se emitan dichas Acciones de fidelidad libres de leyendas
restrictivas.


(b)           En el caso que, (i) no obstante los esfuerzos de buena fe del
Fiduciario de contactar y proveer a cada Fideicomisario, de conformidad con los
términos de este contrato, algún Fideicomisario no complete, firme y devuelva la
Declaración Jurada al menos quince (15) días calendarios antes al término del
Período de Restricción, (ii) el Fiduciario considere, o sea notificado por la
Compañía que la Compañía considera, que la transferencia de Acciones de
fidelidad a cualquier Fideicomisario no cumpliría lo establecido en las leyes
aplicables y/o que el cumplimiento con las leyes aplicables no sea de fácil
demostración; o (iii) el Fiduciario reciba, o sea notificado por la Compañía que
ésta ha recibido, comentarios de la SEC o de cualquier autoridad estatal de los
EE.UU  o gubernamental extranjero, entonces las Acciones de fidelidad que de
otra manera habrían sido transferidas a tal Fideicomisario serán, con sujeción a
la renuncia escrita de la Compañía de otro modo: (i) inmediatamente devueltas a
la Compañía, libres de todo impuesto y/o gravamen; y (ii) canceladas.


ARTICULO IV


FACULTADES Y RESPONSABILIDADES DEL FIDUCIARIO


4.1         Responsabilidades del Fiduciario. El Fiduciario tendrá aquellas
obligaciones y responsabilidades que se establecen en el presente Contrato.


4.2         Autoridad del Fiduciario. El Fideicomiso y el Fiduciario como el
representante del Fideicomiso, tendrán los derecho, títulos e intereses sobre
las Acciones de fidelidad. El Fiduciario tendrá la autoridad y estará facultado
para tomar las acciones necesarias para realizar la Transferencia de Dos Pasos
conformidad con los términos del presente Contrato. Asimismo, las facultades,
deberes, responsabilidades y obligaciones del Fiduciario incluirán:
 
(a)           actuar como Fiduciario en virtud del presente Contrato;
(b)           recibir y mantener las Acciones de fidelidad durante el Período de
Restricción;


(c)           objetar la transferencia de Acciones de fidelidad a cualquier
Fideicomisario que no complete, firme y devuelva la Declaración Jurada por lo
menos quince (15) días naturales previos al término del Período de Restricción;
 
 
5

--------------------------------------------------------------------------------

 
(d)           transferir las Acciones de fidelidad a cualquier Beneficiario de
conformidad con los términos y disposiciones contenidos en el presente Contrato;


(e)           preparar y presentar los informes y declaraciones de impuestos
según sean requeridas por las autoridades fiscales federales, estatales o
locales de Panamá y/o Estados Unidos;


(f)           pagar todos los gastos y hacer otros pagos que sean requeridos por
concepto del manejo de las Acciones de fidelidad durante el Período de
Restricción;


(g)           tomar las medidas razonablemente necesarias o convenientes para
realizar la Transferencia de Dos Pasos; y


(h)           ejercer todas las facultades y derechos, así como llevar a cabo
las acciones establecidas en el presente Contrato de Fideicomiso.


4.3         Registro de Fideicomisarios. La Compañía proporcionará al Fiduciario
un registro (el “Registro”) del número de Acciones de fidelidad que podrán ser
transferidas a cada Fideicomisario y así como los nombres, y direcciones de
dichos Fideicomisarios en la Fecha de Transferencia Inicial. A partir de la
Fecha de Transferencia Inicial, el registro será mantenido por el Fiduciario, y
sus modificaciones se harán mediante notificación escrita por la Compañía
presentada al Fiduciario.  El Fiduciario no será responsable por confirmar la
veracidad del Registro, siempre que el Fiduciario lo haya mantenido
adecuadamente y de conformidad con el presente Contrato.


ARTÍCULO V


RESPONSABILIDAD DEL FIDUCIARIO LIQUIDADOR


5.1         Nombramiento. El Fiduciario será BATISTA GUERRA Y
ASOCIADOS.  Actuará únicamente en su calidad de Fiduciario del Fideicomiso y no
de alguna otra forma.


5.2         Renuncia. El Fiduciario podrá renunciar dando a la Compañía un aviso
previo y por escrito al menos sesenta (60) días de antes de la fecha en la que
entrará en efecto la renuncia.  Asimismo se acuerda que la renuncia del
Fiduciario no será efectiva hasta el nombramiento de un Fiduciario sucesor de
conformidad con la Cláusula 5.4 del presente documento y la aceptación del
mismo.


5.3         Remoción. En cualquier momento la Compañía podrá remover al
Fiduciario por alguna “causal” definida. Para los efectos de ésta Cláusula 5.3,
la “causal” incluirá, de manera enunciativa y no limitativa: (i) un acto de
fraude, malversación de fondos, o robo en relación con las responsabilidades del
Fiduciario o en el curso de su nombramiento, (ii) el daño intencional ilícito a
los bienes del Fideicomiso, o (iii) la negligencia grave por parte del
Fiduciario en relación con el desempeño de sus obligaciones. Si un Fiduciario es
removido de acuerdo con esta Cláusula 5.3, el Fiduciario continuará actuando
como tal, hasta que un Fiduciario sucesor sea nombrado, y dicho nombramiento sea
efectivo, de conformidad con la Cláusula 5.4. Si el Fiduciario no está dispuesto
a actuar o es incapaz de hacerlo (i) en virtud de su incapacidad para ejercer
sus funciones bajo este Contrato, debido a muerte, enfermedad, u otra
discapacidad física o mental, o (ii) por cualquier otro motivo que no sea por
“causal”, esté sujeto a una auditoria final, dicho Fiduciario tendrá derecho a
todos los honorarios, gastos y otras prestaciones acumuladas y no pagadas, y a
otra prestación, en la medida en que sean incurridos, que se deriven de o estén
relacionados con los hechos que ocurran antes de su remoción o renuncia, así
como a cualesquiera gastos razonablemente incurridos en relación con la
transferencia de todos los facultades, obligaciones y derechos a cualquier
Fiduciario sucesor.
 
 
6

--------------------------------------------------------------------------------

 
5.4         Nombramiento del Fiduciario Sucesor. En el caso de una vacante a
causa de la muerte o remoción inmediata del Fiduciario o de posible vacante a
causa de renuncia o remoción, la Compañía tendrá derecho a nominar al Fiduciario
sucesor. Cada Fiduciario sucesor nombrado en virtud de este documento ejecutará,
reconocerá y entregará a la Compañía un instrumento por el cual acepta dicho
nombramiento, con sujeción a los términos y disposiciones de este documento. El
sucesor Fiduciario, sin ningún otro acto, será investido con todos los derechos,
facultades y obligaciones del Fiduciario; siempre que, sin embargo, ningún
Fiduciario será responsable de los actos individuales u omisiones de cualquier
Fiduciario anterior o actual.


5.5         Continuidad. La muerte, renuncia o remoción del Fiduciario no
extinguirá el Fideicomiso ni invalidará las acciones realizadas hasta ese
momento por el Fiduciario, y el fiduciario sucesor acuerda que las disposiciones
del presente Contrato serán vinculantes sobre y se aplicará en beneficio de cada
fiduciario sucesor y de todos sus herederos y representantes, sucesores o
cesionarios legales y personales. En caso de la renuncia o remoción del
Fiduciario, dicho Fiduciario (i) firmará y entregará en la Fecha de
Transferencia Inicial de su renuncia o remoción, los documentos, instrumentos y
otras notificaciones que sean necesarias para la terminación del encargo del
Fiduciario y (ii) ayudará y cooperará en el traspaso o cesión de las
obligaciones y facultades del Fiduciario al fiduciario sucesor.


5.6         Remuneración del Fiduciario. El Fiduciario deberá ser pagado una
cuota inicial de US$ 150 y deberá ser remunerado sobre una tarifa base horas, en
base a sus tarifas normales y habituales, por dichos servicios, y tendrá derecho
al reembolso de los gastos incurridos. Cualesquiera contadores, abogados,
asesores financieros, consultores u otros profesionales contratados o utilizados
por el Fiduciario (los “Profesionales del Fideicomiso”) tendrán derecho a una
remuneración razonable por los servicios prestados así como al reembolso de los
gastos incurridos por éstos. La remuneración del Fiduciario y de los
Profesionales del Fideicomiso será pagada por la Companía. Cualquier fiduciario
sucesor deberá recibir una remuneración razonable así como el reembolso de los
gastos de igual manera que el Fiduciario lo haya recibido.


5.7         Indemnización. La Compañía deberá indemnizar y mantener en paz y a
salvo al Fiduciario y al Fideicomiso contra, y con respecto a cualquier y toda
responsabilidad, pérdidas, daños, reclamos, costos y gastos, incluyendo, pero
sin limitación, honorarios legales que surjan de o sean relativos a sus acciones
u omisiones o que sean consecuencias de tales acciones y omisiones, en relación
con el Contrato y/o con la consumación de la Transferencia de Dos Pasos. Sin
embargo, dicha indemnización no será aplicable (i) a cualquier acto u omisión
que constituya una negligencia grave o mala conducta intencional del Fideicomiso
o del Fiduciario;  (ii) en caso de incumplimiento del presente Contrato por el
Fideicomiso o por el Fiduciario, o (iii) por cualquier acto de fraude o abuso de
confianza.
 
 
7

--------------------------------------------------------------------------------

 
5.8         Fiduciario podrá Depender. El Fiduciario podrá depender  y confiar,
y estará plenamente protegido si llegase a actuar o se absteníase de hacerlo si
confía en cualquier resolución, declaración, certificado, instrumento, opinión,
informe, notificación, solicitud, consentimiento, orden, u otro instrumento o
documento que el Fiduciario estime, razonablemente, que sea auténtico y que ha
sido firmado o presentado por la parte o las partes correspondientes o, en caso
de tratarse de cables, telefax, correo electrónico y/o télex, que éstos han sido
enviados por la parte o las partes correspondientes, y el Fiduciario puede de
manera definitiva confiar en la veracidad de las declaraciones y en la exactitud
de las opiniones expresadas en ellos. El Fiduciario podrá consultar a abogado y
a otros profesionales respecto a los asuntos de su área de especialización, y
cualquier opinión de éstos se entenderá como una autorización plena y total para
cualquier actuación o abstención y la protección respecto dicha acción u
omisión. El Fiduciario tendrá derecho a confiar o depender del consejo de estos
profesionales respecto de su actuación u omisión, y no será responsable por las
acciones que llegase a tomar o dejar de tomar por confiar estos consejos.


5.9         Confianza por Personas que Negocien con el Fiduciario. Salvo que se
tenga conocimiento distinto, cualquier persona que trate con el Fiduciario
tendrá derecho a confiar en la autoridad del Fiduciario para actuar en nombre
del Fideicomiso y no tendrá obligación de investigar la existencia de tal
autoridad.


ARTÍCULO VI


OTRAS DISPOSICIONES


6.1         Definiciones. Todos los términos en mayúscula no definidos de otro
modo en este documento tendrán el significado que se les atribuye en el Acuerdo
de Transferencia de Acciones.


6.2         Encabezados. Los títulos de las cláusulas y secciones del presente
Contrato se incluyen sólo por referencia y conveniencia, por lo que no se
considerarán para los efectos de interpretación o cumplimiento de este Contrato.


6.3         Modificación.  El presente Contrato no podrá ser enmendado o
modificado de manera alguna, excepto por el acuerdo previo y por escrito del
Fiduciario y la Compañía.


6.4         Legislación Aplicable. Este Contrato se regirá e interpretará de
conformidad con las leyes de la República de Panamá sin tener en cuenta las
normas de conflicto de leyes de cualquier otra jurisdicción.


6.5         Duplicados; Eficacia. El presente Contrato podrá ser firmado en dos
o más tantos, cada uno de los cuales se considerará un original, pero todos
éstos constituirán uno y el mismo contrato. El presente Contrato entrará en
vigencia cuando cada parte haya recibido la copia firmada por todas las otras
partes.
 
 
8

--------------------------------------------------------------------------------

 
6.6         Obligatoriedad - Validez. Si alguna disposición del presente
Contrato o algún efecto del mismo sea nulo, invalido o ineficaz o devengue en
nulidad, invalidez o ineficacia; la validez, legalidad o eficacia de las
disposiciones restantes de éste Contrato no se verán afectadas en modo
alguno.  Para tal fin, se acuerda que las disposiciones del presente Contrato
son divisibles y obligatorias.


6.7         Sin Renuncia por el Fiduciario.  La omisión o demora por parte del
fiduciario en el ejercicio de cualquiera de los derechos, facultades o
privilegios conferidos a su bajo este Contrato, en ningún caso tendrá el efecto
de una renuncia a los mismos, ni el ejercicio singular o parcial por parte del
de cualquier derecho facultad o privilegio derivado de este Contrato excluirá el
ejercicio simultáneo o posterior de cualquier derecho, facultad o privilegio del
Fiduciario.


6.8         No Caución. Aun cuando lo requiera la ley aplicable, las partes
acuerdan que el Fiduciario (incluyendo cualquier fiduciario sucesor) estará
exento de otorgar una caución u otra garantía en cualquier jurisdicción.


6.9         Notificaciones. Cualquier notificación, aviso o comunicación bajo
este Contrato se llevará a cabo por escrito y se considerarán entregada a: (i)
la confirmación del recibo de una transmisión de fax, (ii) la entrega confirmada
mediante por un servicio de correo o mensajería con entrega al día siguiente o
contra entrega personalmente, o (iii) al término de cinco (5) días hábiles
contados a partir del día en que fue enviado la notificación aviso o
comunicación por correo registrado o certificado (con acuse de recibo).
Asimismo, toda notificación, aviso o comunicación será dirigida a las siguientes
direcciones (o a cualquier otra dirección que haya indicado alguna parte de
conformidad con ésta Cláusula):
 
Si es al Fiduciario:


BATISTA GUERRA Y ASOCIADOS
Calle 34 y Avenida Cuba
Edificio Victoria, Oficina 506
Panama, Republica de Panama
No. de Fax: ______________


Si es a un Beneficiario:


Al nombre y a la dirección que se establece en el Registro (mismo que podrá ser
modificado, de cuando en cuando) de conformidad con el presente Contrato.


Si es a la Compañía:


MediaNet Group Technologies, Inc.
5200 Town Center Circle, Suite 601
Boca Raton, FL 33486
Atención: Andreas Kusche
No. de Fax: (561) 362-7703
 
 
9

--------------------------------------------------------------------------------

 
 
6.10      Irrevocabilidad. El Fideicomiso es irrevocable.


6.11      Efecto Vinculante. Los términos de este Contrato serán vinculantes
para y permanecerá vigente para el beneficio de las Partes y de sus respectivos
sucesores y cesionarios.


6.12      Agente Residente:  El agente residente de este Fideicomiso en la
República de Panamá será el Lic. Radames Butcher, abogado con matricula número
9928.


[Sigue la Página de Firmas]


 
10

--------------------------------------------------------------------------------

 
ANNEX B
 
Beneficiary’s Representation Affidavit
 
Reference is made to that certain Share Transfer Agreement dated as of [_______]
(the “Share Transfer”), by and between MediaNet Group Technologies, Inc., a
Nevada corporation (the “Company”), Michael Hansen (“Hansen”) and Dubli.Com,
LLC, a Delaware limited liability company (“DubLi.com”).  All capitalized terms
used in this Affidavit that are not defined herein shall have the meaning set
forth in the Share Transfer Agreement.
 
In connection with the proposed transfer of common stock of the Company (the
“Loyalty Shares”) from the Trust (the “Trust”), to various beneficiaries (the
“Beneficiaries”), the trustee of the Trust requires that each Beneficiary
complete this affidavit (this “Affidavit”).
 
You will not receive any Loyalty Shares from the Trust unless you complete,
execute, and return this Affidavit to the Company and the Trustee by [_______]
at the following addresses, and various conditions precedent set forth in the
Share Transfer Agreement are satisfied.
 
MediaNet Group Technologies, Inc.
 
BATISTA GUERRA Y ASOCIADOS
Attn: Andreas Kusche, General Counsel
 
Attn: Michael Samaniego
Boca Center Tower 1
 
Calle 34 y Avenida Cuba
5200 Town Center Circle, Suite 601
 
Edificio Victoria Oficina 506
Boca Raton, FL 33486
 
Panama, Republica de PanamaAddress



I.
General Beneficiary Information and Representations

 
A.
Name of Beneficiary:____________________________ (hereinafter, the
“Beneficiary”)

 
Beneficiary
Address:_____________________________________________________________
 
______________________________________________________________________________
 
B.
Loyalty Shares Issuance Instructions and Authorization:

 
Beneficiary must complete this subsection B in its entirety in order to receive
the Loyalty Shares, including the execution of the authorization contained in
this subsection B.
 
Please indicate how the Loyalty Shares should be transferred by checking one of
the boxes below:
 
¨
Please issue a certificate for the Loyalty Shares in the name and to the address
listed above.

 
¨
Please electronically transfer the Loyalty Shares to the financial institution
and account number designated below.

 
DTC Participant
Number:  ________________________________________________________
 
Name of Financial
Institution:   ____________________________________________________
 
 
1

--------------------------------------------------------------------------------

 
Account Number at Financial
Institution:  ____________________________________________
 
I _________________________, hereby authorize Olde Monmouth State Transfer Co.,
Inc. to transfer the Loyalty Shares in accordance with the instructions
indicated above.
 
     
 
    
Beneficiary Signature
 
Date



C.
Type of Beneficiary

 
EACH OF QUESTIONS 1-4  IN THIS SECTION C MUST BE
COMPLETED IN ORDER TO RECEIVE THE LOYALTY SHARES
 
(1)
Individual  ¨
Legal entity  ¨ (please specify type of entity) ________________

 
Yes      No
(2)
¨  ¨  Beneficiary is a “Non-U.S. Person” as such term is defined under Rule
501(a) of Regulation D of the United States Securities Act of 1933, as amended
(see Section III below).  

 
Yes      No
(3)
¨  ¨        Beneficiary is considered to be “sophisticated” in accordance with
Rule 506 of Regulation D of the United States Securities Act of 1933, as
amended, and, accordingly, has such knowledge and experience in business,
financial and investment matters so as to be capable of evaluating the merits
and risks of the transactions contemplated by this Affidavit and the Trust
Agreement.

 
Yes     No
(4)
¨  ¨  Beneficiary is an “accredited investor” as such term is defined under Rule
501(a) of Regulation D of the United States Securities Act of 1933, as amended
(see Section II below).

 
D.
General Transfer Representations

 
IN ORDER TO RECEIVE THE LOYALTY SHARES,
THE BENEFICIARY MUST BE ABLE
TO TRUTHFULLY CERTIFY TO ALL OF THE FOLLOWING:
 
¨
The Beneficiary acknowledges that no monetary or other consideration was
provided or will be provided, directly or indirectly, by the Beneficiary to the
Trust, the Trustee, the Company, any of their respective affiliates or any other
person or entity in exchange for the transfer of any Loyalty Shares to the
Beneficiary.  The Beneficiary acknowledges that, aside from this affidavit, the
Beneficiary was not required to execute and deliver any other agreements in
connection the transactions contemplated by the Share Transfer Agreement;

 
¨
the Beneficiary represents and warrants that the transfer of the Loyalty Shares
to the Beneficiary does not constitute a violation of any applicable law.  The
Beneficiary acknowledges that he/she/it is solely responsible for ascertaining
compliance with the foregoing;

 
 
2

--------------------------------------------------------------------------------

 
¨
the Beneficiary is not at present and has not been during the preceding three
(3) months, either in an individual capacity, through contract or agreement or
jointly, a greater than 5% shareholder of the Company.  In addition, the
Beneficiary acknowledges that it does not directly or indirectly control the
Company in any way;

 
¨
the Beneficiary acknowledges that he/she/it has received, a reasonable time
prior to the date of this Affidavit, a copy of the Information Memorandum (as
such term is specifically defined in the Share Transfer Agreement, the
“Information Memorandum”) relating to the transfer of the Loyalty Shares, has
carefully reviewed and evaluated the Information Memorandum;

 
¨
the Beneficiary agrees to indemnify, defend and hold harmless the Trustee, the
Trust, the Company, the Company’s subsidiaries and their respective directors,
officers, employees, agents, affiliates and assigns (collectively, the
“Indemnified Parties”) from, against and in respect of any claim, demand,
judgment, loss, liability, action, proceeding, assessment, penalty, fee, fine,
cost, damage, or expense (including reasonable fees, disbursements and expenses
of attorneys, accountants and other professional advisors) which any of the
Indemnified Parties shall suffer, sustain or become subject to by virtue of, or
which arise out of or result from any breach of, or inaccuracy in, the
representations and warranties of the Beneficiary set forth in this Affidavit;

 
¨
the Beneficiary understands that the Loyalty Shares, when originally issued to
the Trust, were not registered under the Securities Act, by reason of their
issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act and, therefore, may not be offered, sold,
pledged or otherwise transferred unless they are registered under the Securities
Act or unless an exemption from registration is available;

 
¨
the Beneficiary has had access to such financial information and other
information concerning the Company and the Loyalty Shares and has been furnished
with all information that Beneficiary has requested from the Company; and

 
¨
other than any information provided pursuant to the Information Memorandum, the
Beneficiary is not relying on any other information, oral or written, that
Beneficiary may have received from the Company or the Trust.

 
II.
Accredited Beneficiary Status - (If you checked the box as an “Accredited
Beneficiary”, please complete this Section II)

 
¨
By checking this box, Beneficiary certifies that Beneficiary is an “Accredited
Beneficiary” within the meaning of the definition set forth in Regulation D of
the Securities Act (“Regulation D”), pursuant to subsection (insert number from
list below) _____ below:

 
 
(1)
A natural person whose individual net worth, or joint net worth with spouse,
exceeds $1,000,000 at the time of purchase;

 
 
3

--------------------------------------------------------------------------------

 
 
(2)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and who reasonably expects reaching the same
income level in the current year;

 
 
(3)
Any trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Regulation 230.506 (b)(2)(ii); or

 
 
(4)
An entity in which each of the equity owners of such entity certifies that he
meets the qualifications set forth in either (1), (2) or (3) above.

 
III.
Regulation S Representations - (If you checked the box as a non-U.S. person,
please complete this Section III)

 
¨
By checking this box, the Beneficiary represents and warrants to the Company
that:

 
 
·
the Beneficiary is not a U.S. person, as defined under 902(k) of Regulation S
(“Regulation S”) of the Securities Act, who, (a) has his, her or its principal
address outside the United States, and (b) was located outside the United States
at the time any offer to transfer the Loyalty Shares was made to the Beneficiary
and at the time that the transfer was originated by the Beneficiary; and

 
 
·
the Beneficiary understands, certifies and agrees that the Beneficiary (i) is
acquiring the Loyalty Shares in an offshore transaction within the meaning of
and in accordance with Rules 901 and 904 of Regulation S, (ii) is not acquiring,
and has not entered into any discussions regarding the Beneficiary’s acquisition
of, the Loyalty Shares while the Beneficiary was in the United States or any of
its territories or possessions, (iii) the Loyalty Shares are being transferred
without registration under the Securities Act by reason of an exemption that
depends, in part, on the accuracy of the representations made by the
Beneficiary, and (iv) the Beneficiary is familiar with the rules and
restrictions set forth in Regulation S and has not undertaken and will not
undertake any activity for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
Loyalty Shares.

IN WITNESS WHEREOF, the undersigned has executed this Affidavit on this ___ day
of _____________, 20__.

 
     
By:
Name:
Title:



 
4

--------------------------------------------------------------------------------

 